DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Papers Received: Amendment/Response dated 12/18/20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/20 was filed after the mailing date of the previous Office Action on 9/18/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4-7 of copending Application No. 17033679 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a regenerated cellulose membrane with a thickness up to 1300 nm and a molecular weight above 30,000.  The membranes can be used for adhering to the body.  The claims differ in that the product of 679 comprises a support material, while the membrane of the instant claims can function without a support.  However, the product does not foreclose the inclusion of a support, only that the adhesive membrane does not require support to keep its shape.  The membranes function the same and comprise the same regenerated cellulose and for that reason, the claims would act as art over one another and cannot be allowed together.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 and 11 of copending Application No. 16/505,008 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to regenerated cellulose membranes that can be used to stick to organic tissue.  The membranes have the same density and the celluloses have the same molecular weights.  The claims differ in that the 008 membrane further comprises a glycerin compound.  However, the instant claims do not foreclose the inclusion of said compounds as the claims are written with open claim language. For these reasons, the instant claims would act as art over one another and cannot be allowed together.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Pang et al (Comparison of physical properties of regenerated cellulose films fabricated with different cellulose feedstock in ionic liquid; Carbohydrate Polymers, 121, 71-78, 2015) as evidenced by Cameo Chemicals: Cellulose in view of Tapolsky et al (US 2008/0254105) and Chu et al (WO 2009/025900 hereafter Chu).
Pang discloses a regenerated cellulose films for medical materials (abstract).  The films as measured have a thickness of about 1000 nm (Section 2.3). The films have a tensile strength of 120 Mpa (3.6). The films have an area of greater than 7 mm2 (2.3). The regenerated cellulose films from cotton has a contact angle of 36o with low crystallinity when compared to the raw materials before being formed into films (Table 1).  Cellulose from cotton sources has a density of 1.5 g/cm3 (See Pub Chem).  This suggests that further processing would reduce these values making the films more hydrophilic or hydrophobic depending on the end use.  
While the films of Pang are formed from regenerated cellulose, the reference is silent to the molecular weight of the compounds upon processing.  The use of high molecular weight in membrane production is known in the art as seen in the Tapolsky patent. 
Tapolsky discloses a thin bioadhesive multilayered presentation for drug delivery (abstract). The cellulose present has a molecular weight of from 50-700k [0032]. The cellulose is present in various concentration depending on the amount of active agents delivered [0034]. The products has an area from 01-20 square cm [0065]. The concentration and type of cellulose is modified to optimize the adhesive and dissolution of the sheet [Table 3]. It would have been obvious to include the cellulose compounds of the Tapolsky in order to increase the stability of the membrane formed.
Pang discloses that the ability of the films to pass water is dependent on their hydrophilicity, which is directly related to their crystallinity and contact agent, which falls from the processing step to 
Chu discloses a high fluid flux membrane comprising cellulose polymers (abstract). The membranes have a thickness of about 500 nm (page). The cellulose is applied at various concentrations and from various sources including carboxymethyl and hydroxypropyl methyl (page 8-9). The water flux of the membrane is dependent on the thickness of the membrane and can range from 62-374 L/m2h (Table 2).  It would have been obvious to optimize the cellulose films of Pang as seen in Chu in order to produce not only thin and adhesive membranes, but membranes that would be breathable for added comfort.
With these aspects in mind it would have been obvious to combine the prior art in order to form thin cellulose membrane.  It would have been obvious to further process the films of Pang as seen in Tapolsky and Chu in order to arrive at the desired hydrophilicity for their desired means, all of which would have been obvious to one of ordinary skill in the art and arrive upon through routine experimentation.  The prior art establishes that molecular weight, density, tensile strength and water vapor transmission are all properties that can be adjusted and optimized to fit the specific needs of the end us.  The films of Pang have medical usage as well as food packaging applications, depending on the processing and optimization.  One of ordinary skill in the art would have been motivated to form these films that were strong enough to stand without a supporting layer in order to apply them to medical or packaging means. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/18/20, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618